HARDY, Judge.
This action was instituted by plaintiff through a petition for judicial review of the final action of the Division of Employment Security of the State allowing unemployment compensation in favor of the defendant employee, Wniiam R. Prince, and, additionally, the Administrator of the State Department was named as a defendant. From judgment of the district court in favor of plaintiff disqualifying defendant-employee from benefits, the latter was granted a devolutive appeal to this Court.
The defendant-appellant has neither appeared nor filed brief in this court. Under the authority of Rule VII, Section 4(b) of the Uniform Rules of the Courts of Appeal, 8 LSA-R.S., this Court is authorized to dismiss the instant appeal, ex proprio motu. This rule has been enforced in numerous cases and citation of authority is no longer necessary.
Accordingly, IT IS ORDERED that the appeal taken herein by William R. Prince, defendant-appellant, be and it is dismissed at his cost.